                                                                                      Seyfarth Shaw LLP
                                                                                       620 Eighth Avenue
                                                                                New York, New York 10018
                                                                                         T (212) 218-5500
                                                                                         F (212) 218-5526

                                                                                 amwilliams@seyfarth.com
                                                                                         T (212) 218-3373

                                                                                        www.seyfarth.com


May 27, 2021

VIA ECF

Hon. Lorna G. Schofield
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Courtroom 1106
New York, NY 10007

Re:     Sanchez v. Marvel Worldwide, Inc.,
        Civil Action No.: 1:21-cv-04224-LGS (S.D.N.Y.)

Dear Judge Schofield:

       This office represents Defendant Marvel Worldwide, Inc. (“Defendant”) in the
above-referenced matter. We write, with the consent of Plaintiff Christian Sanchez
(“Plaintiff”), to respectfully request a 30-day extension of the deadline for Defendant to
respond to the Complaint, up to and including July 6, 2021.

      By way of background, Plaintiff commenced this action on or about May 11, 2021.
(ECF No. 1.) Based on the purported service date of May 14, 2021, Defendant’s
responsive pleading is due on June 4, 2021.

        This is the first request for an extension of the responsive pleading deadline.
Defendant is requesting this extension of this deadline to provide it with additional time to
investigate the allegations in the Complaint, and for the parties to explore a potential non-
litigated resolution of this matter. We have communicated with counsel for Plaintiff, and
Plaintiff consents to this request.

        We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines, including
the Initial Pretrial Conference scheduled for July 8, 2021. We thank the Court for its time
and attention to this matter.
              The application is GRANTED. By July 6, 2021, Defendant shall answer, move or
              otherwise respond to the Complaint. The Clerk of Court is respectfully directed to close
              the motion at Docket No. 8.

              Dated: May 28, 2021
                     New York, New York

71266024v.1
                                          Hon. Lorna G. Schofield
                                                   May 27, 2021
                                                          Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Amanda Williams


Amanda Williams


cc:     All counsel of record (via ECF)




71266024v.1
